Citation Nr: 0508257	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-34 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran service connection for 
post traumatic stress disorder (PTSD) with a rating of 30 
percent.  The veteran disagreed with the rating and, in a 
November 2003 rating decision, the RO increased the rating to 
50 percent.  The veteran requests a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a VA examination was conducted in 
February 2002.  The diagnosis was PTSD-chronic and the 
examiner concluded that the veteran appeared to be moderately 
impaired in his overall functioning.  He also found that the 
veteran appeared to have difficulty obtaining and maintaining 
employment, suffered from chronically dysphoric mood, 
difficulty maintaining relationships, social avoidance, and 
low self-esteem.

In an October 2002 letter, a private psychologist, M.H., 
M.D., described the veteran's symptoms of PTSD as being in 
the severe range.  The veteran suffered from all 17 symptoms 
of PTSD with most symptoms occurring on a daily basis.  M.H., 
M.D. opined that with the level of the veteran's symptoms, it 
was hard to imagine that the veteran would be able to work in 
any capacity; therefore, the veteran was totally disabled.

In a March 2003 Medical Source Statement of Ability To Do 
Work Related Activities (Mental), M.H., M.D. recorded the 
veteran's ability to remember information, interact with the 
public and colleagues, maintain a schedule, and carry out 
instructions as rating between fair and poor.

While one examiner concluded that the veteran's PTSD 
moderately impairs his overall functioning, another examiner 
concluded that his PTSD symptoms were severe.  As a result, 
the Board is unable to ascertain the level of severity of the 
veteran's PTSD.  Accordingly, the Board concludes that a 
further examination, which addresses the disparate medical 
findings, should be conducted prior to appellate 
consideration of the veteran's appeal.

Therefore, the Board has concluded that further development 
and adjudication is required, and this case is REMANDED for 
the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, who treated him for PTSD.  This 
should specifically include any records 
of the veteran's treatment by Mark 
Hammel, Ph.D.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the RO should inform the 
veteran and his representative in 
writing, and request them to provide such 
evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected PTSD.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  It 
is imperative that the examiner reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in his or 
her report.  Any special diagnostic 
studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected PTSD 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
also assign a Global Assessment of 
Functioning (GAF) score, consistent with 
the DSM IV, based on the veteran's 
service-connected PTSD and any 
psychiatric disorder etiologically 
related thereto.  The examiner should 
explain what the assigned score 
represents.  The complete rationale for 
all opinions expressed must be provided 
in the examination report.  In explaining 
the basis for his or her opinion, the 
examiner should address the conflicting 
evidence of record.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claims.  In considering the 
veteran's claim for an initial evaluation 
higher than 50 percent for PTSD, the RO 
should give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



